DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talledo (US PGPub 2019/0198454, hereinafter referred to as “Talledo”).
Talledo discloses the semiconductor method as claimed.  See figures 1A-5D and corresponding text, where Talledo teaches, in claim 1, a method for producing an overmolded microelectronic package, the method comprising: 
obtaining a base flange having a flange (130) frontside and a knurled surface region, the knurled surface region (158) comprising a first plurality of trenches formed in the base flange, wherein the first plurality of trenches comprises a plurality of U-shaped trenches arranged in a first repeating geometric pattern and a plurality of V-shaped trenches arranged in a second repeating geometric pattern, wherein the first and second repeating geometric patterns are physically imposed over each other (figures 1A and 1B; [0030-0035]); 
performing an overmolding process during which a heated mold compound is directed onto the base flange and flows into the first plurality of trenches, the heated mold compound cooling to form a molded package body (152) bonded to the base flange and covering at least a majority of the knurled surface region (figures 1A and 1B; [0030-0035]); and 
before or after the overmolding process, attaching at least one microelectronic device to the flange frontside (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 2, further comprising: forming the knurled surface region in the base flange by providing a first stage knurling pattern in the knurled surface region, the first stage knurling pattern comprising non-enclosed trenches having trench sidewalls (figures 1A and 1B; [0030-0035]); and 
after forming the first stage knurling pattern, conducting a material shaping process to deform the trench sidewalls inwardly and transform the non-enclosed trenches into a plurality of partially-enclosed trenches (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 3 wherein conducting comprises performing a spanking process during which the knurled surface region is compressed utilizing a spanking blunt to partially collapse the non-enclosed trenches (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 4, wherein the knurled surface region is formed in the base flange by: pressing a first trench pattern into the flange frontside utilizing a first stamping die, wherein the first trench pattern includes one of the plurality of U-shaped trenches or the plurality of V-shaped trenches; and pressing a second trench pattern into the flange frontside utilizing a second stamping die, at least a majority of the second trench pattern overlapping with at least a majority of the first trench pattern, and wherein the second trench pattern includes another one of the plurality of U-shaped trenches or the plurality of V-shaped trenches (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 5, wherein the plurality of U-shaped trenches comprises a first plurality of non-enclosed trenches arranged in the first repeating geometric pattern and each having a substantially rectangular cross-sectional geometry; and wherein the plurality of V-shaped trenches comprises a second plurality of non-enclosed trenches arranged in the second repeating geometric pattern and each having a substantially wedge-shaped cross-sectional geometry (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 6, wherein the first trench pattern and second trench pattern combine to form a latticework of intersecting trenches extending around an outer peripheral portion of the flange frontside (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 7, wherein the knurled surface region extends at least partially around an outer peripheral portion of the flange frontside (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 8, wherein: the base flange further includes a device attachment region located on the flange frontside; and 
the overmolded microelectronic package further includes at least one microelectronic device contained in the molded package body and mounted to the device attachment region (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 9, wherein the knurled surface region extends around the device attachment region (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 10, wherein the flange frontside has a total surface area Ai contacted by the molded package body, and wherein the knurled surface region occupies at least a majority of the total surface area Al.
Talledo teaches, in claim 11, wherein the second plurality of trenches intersects the first plurality of trenches at a trench pattern intersection angle .theta..sub.1, and wherein 10.degree.<.theta..sub.1<80.degree. (figures 1A and 1B; [0030-0035]).

Talledo teaches, in claim 12, a method for producing a knurled base flange utilized in the manufacture of an overmolded microelectronic package, the method comprising: obtaining a base flange, the base flange comprising: 
a flange frontside (figures 1A and 1B; [0030-0035]); 
a device attachment region on the flange frontside (figures 1A and 1B; [0030-0035]); and 
a first stage knurling pattern comprising a plurality of U-shaped trenches formed in the base flange and arranged in a first repeating geometric pattern (figures 1A and 1B; [0030-0035]); and transforming the first stage knurling pattern into a final knurling pattern by subjecting the base flange to at least one material shaping process, the at least one material shaping process creating overhang features partially enclosing the plurality of U-shaped trenches (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 13, wherein transforming comprises subjecting the base flange to a spanking process during which a spanking blunt is utilized to apply a controlled compressive force across the first stage knurling pattern to partially collapse the plurality U-shaped trenches (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 14, wherein transforming comprises subjecting the base flange to a stamping process during which a plurality of V-shaped trenches are pressed into the base flange at a location overlapping the plurality of U-shaped trenches (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 15, a method for producing an overmolded microelectronic package, the method comprising: 
obtaining a base flange (130) that comprises a flange frontside, a knurled surface region comprising (figures 1A and 1B; [0030-0035]):
 a first plurality of trenches formed in the flange frontside and arranged in a first repeating geometric pattern, and a second plurality of trenches formed in the flange frontside and arranged in a second repeating geometric pattern, at least a majority of the second repeating geometric pattern overlapping with at least a majority of the first repeating geometric pattern, wherein, in regions in which the second repeating geometric pattern overlaps with the first repeating geometric pattern, the second plurality of trenches intersects the first plurality of trenches to form a lattice work of crisscrossing trenches, and a device attachment region (119) located on the flange frontside, wherein the device attachment region has a planar topology, while the knurled surface region extends at least partially around the device attachment region (figures 1A and 1B; [0030-0035]); 
performing an overmolding process during which a heated mold compound is directed onto the base flange and flows into the first plurality of trenches and into the second plurality of trenches, the heated mold compound cooling to form a molded package body bonded to the base flange and covering at least a majority of the knurled surface region (figures 1A and 1B; [0030-0035]); and 
before or after the overmolding process, attaching at least one microelectronic device to the device attachment region of the flange frontside (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 16, wherein the second plurality of trenches intersects the first plurality of trenches at a trench pattern intersection angle .theta.1, and wherein 10.degree.<.theta.1<80.degree. (figures 1A and 1B; [0030-0035]).
Talledo teaches, in claim 17, wherein the knurled surface region further comprises: trench-to-trench intersections formed between the first plurality of trenches and the second plurality of trenches; and overhang features partially enclosing the first plurality of trenches at the trench-to-trench intersections (figures 1A and 1B; [0030-0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             July 16, 2022